DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 10/12/2020.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 7, 14 and 21 recites the limitation "the use".  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barak et al. (PAT # 10,795,548).

Regarding claims 2, 9 and 16, Barak teaches a web server (reads on web server 120 in Fig. 1, see corresponding text as well) system (reads on system 100, see col. 5, lines 63-65 and  col. 2, lines 22-25), method (see col. 3, lines 13-15) and non-transitory (see col. 3, lines 35-37), comprising:
a non-transitory memory (see col. 6,lines 53-55); and
one or more hardware processors coupled to the non-transitory memory (see col. 6,lines 53-55) and configured to read instructions from the non-transitory memory to cause the web server system to perform operations comprising:
determining user interaction with one or more webpages of a website on a user device (see col. 12 lines 46-62);
receiving a set of instructions from a predictive management device (reads on engagement 130, see Fig. 1 and corresponding texts) based on the determined user interaction (see col.12 and lines 63-67);
generating a customized website based on the received set of instructions (this reads on dynamically adding a new function, see col. 12, lines 63-67 and col. 14, lines 34-37); and 
providing the generated customized website for display on the user device (col. 14, lines 37-41).

Regarding claims 3, 10 and 17, Barak teaches wherein the user interaction with the one or more webpages of the website is determined based on a set of requests received from the user device (see col. 12 lines 46-62 and col. 13, lines 56-62).

Regarding claims 4, 11 and 18, Barak teaches wherein determining the user interaction with the one or more webpages of the website comprises obtaining information including at least one of user information, user device location information, user device type, a current webpage of the website (see col. 15, lines 7-21), a type of access by the user device, a time of the user interaction, an internet protocol (IP) address, a device identifier, or authenticated session information.

Regarding claims 5, 12 and 19, Barak teaches wherein the instructions are received from at least one of a predictive management system (reads on engagement server 130 transmitting data to user device 110, see col. 12, and lines 51-52) or a user interaction database. 

Regarding claims 6, 13 and 20, Barak teaches wherein the received instructions are configured based on one of a location of the user interaction, an age of the user, a web browser type, a time of day, or an event being provided (this can read on adding shopping cart function that lists a set of products the user of the user device 110 has selected while browsing a website, using the browser 112, that is provided by the web server 120 (e.g., an online catalog), see other functions based on events col. 9, lines 42-65).

Regarding claims 7 and 14, Barak teaches wherein the operations further comprise: determining that the use is interacting with the website (see col. 12 lines 46-62); and transmitting user interaction data to a predictive management system (see col.12 and lines 63-67).



Claims 21 is rejected for the same reasons addressed in claims 7-8 and 14-15.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652